FILED
                             NOT FOR PUBLICATION                             NOV 01 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JESSE MANN,                                       No. 10-16059

               Plaintiff - Appellant,             D.C. No. 3:07-cv-00781-MMC

  v.
                                                  MEMORANDUM *
C. LEE, Health Care Manager; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Jesse Mann, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his medical needs. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      The district court properly granted summary judgment because Mann failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his back condition. See id. at 1057-58 (a prison official

acts with deliberate indifference only if he or she knows of and disregards an

excessive risk to the prisoner’s health and safety; negligence and a mere difference

in medical opinion are insufficient); McGuckin v. Smith, 974 F.2d 1050, 1062 (9th

Cir. 1992) (no deliberate indifference where plaintiff failed to raise a genuine

dispute of material fact as to whether prison doctor defendants were responsible for

delays in treatment and surgery), overruled on other grounds by WMX Techs., Inc.

v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).

      We do not consider Mann’s contentions raised for the first time on appeal.

See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                           2                                       10-16059